              Case 3:18-cv-02219-AC     Document 41   Filed 07/23/19   Page 1 of 6




Stephen F. English, OSB No. 730843
SEnglish@perkinscoie.com
Sarah J. Crooks, OSB No. 971512
SCrooks@perkinscoie.com
C. Rian Peck, OSB No. 144012
CPeck@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Ben Stafford (pro hac vice)
BStafford@perkinscoie.com
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Defendants
Legacy Health and Legacy Emanuel Hospital &
Health Center

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


JULIANNE HUNTER, individually and on
behalf of all others similarly situated,                            No. 3:18-CV-02219-AC
                        Plaintiff,             CLASS AND COLLECTIVE ACTION

         v.                                    DECLARATION OF EVE LOGSDON IN
                                               SUPPORT OF DEFENDANTS’ MOTION
LEGACY HEALTH, LEGACY                          FOR PROTECTIVE ORDER
EMANUEL MEDICAL CENTER,
LEGACY EMANUEL HOSPITAL &
HEALTH CENTER, LEGACY HEALTH
PARTNERS, LLC, RANDALL
CHILDREN’S HOSPITAL AT LEGACY
EMANUEL,

                        Defendants.




                                                                     Perkins Coie LLP
1-   DECL. OF EVE LOGSDON IN SUPPORT OF                        1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                       Portland, OR 97209-4128
144995138.2                                                          Phone: 503.727.2000
                                                                      Fax: 503.727.2222
              Case 3:18-cv-02219-AC       Document 41       Filed 07/23/19     Page 2 of 6




         I, Eve Logsdon, declare as follows:

         1.       I am the Vice President of Human Resources at Legacy Health (“Legacy”). I have

personal knowledge of the facts and statements included in this declaration.

         2.       Legacy is a nonprofit health system that includes six hospitals, spanning the

Willamette Valley from Vancouver, Washington to Silverton, Oregon. It also includes 27

primary care clinics, around 90 specialty clinics, and 19 urgent care clinics, also in Oregon and

Washington.

         3.       Two of Legacy’s hospitals—Legacy Emanuel Medical Center (“Emanuel”) and

Legacy Good Samaritan Medical Center—are regional hospitals, meaning they serve patients

from large geographic areas, including Southwest Washington, all of Oregon, and Western

Idaho. Legacy’s other hospitals—Legacy Meridian Park Medical Center, Legacy Mount Hood

Medical Center, Legacy Salmon Creek Medical Center, and Legacy Silverton Medical Center—

are community hospitals, meaning they serve patients from smaller, more local geographic areas.

Generally speaking, Legacy’s primary care, specialty care, and urgent care clinics serve patients

on an outpatient, appointment-only basis (with the exception of the urgent care clinics, which

accept both walk-ins and appointments).

         4.       Emanuel, in particular, is a unique hospital unlike any other in the Legacy health

system. To begin with, Legacy Emanuel is one of two Level I trauma centers in Oregon and the

only Level I trauma center in the Legacy health system. Level I trauma centers are

comprehensive regional facilities that have high patient volumes and are capable of providing

total care for every aspect of injury, from prevention, to treatment, to rehabilitation. For instance,

people in catastrophic accidents are air lifted there, gunshot wounds are directed there, and

people with infectious diseases are treated there. Additionally, Emanuel includes Randall

Children’s Hospital (“Randall”), one of two children’s hospitals in Oregon and the only

children’s hospital in the Legacy health system. Randall, like Emanuel, is a comprehensive


                                                                             Perkins Coie LLP
2-   DECL. OF EVE LOGSDON IN SUPPORT OF                                1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                               Portland, OR 97209-4128
144995138.2                                                                  Phone: 503.727.2000
                                                                              Fax: 503.727.2222
              Case 3:18-cv-02219-AC      Document 41       Filed 07/23/19     Page 3 of 6




regional facility that specializes in children’s care, from children’s emergency services and

neonatal and pediatric intensive care, to pediatric surgery, cancer treatment, inpatient and

outpatient care, and physical rehabilitation. Emanuel, together with Randall, is the largest

hospital in the Legacy health system, with 136 different patient care units (or “cost centers”).

         5.       Emanuel (including Randall) currently has approximately 1,625 registered nurses

(RNs), certified nursing assistants, certified hospital technicians, medical assistants, and

emergency department technicians (collectively, “nursing staff”), which is the highest

concentration of nursing staff in the Legacy health system. At all of Legacy’s hospitals and

clinics systemwide, there are approximately 4,990 members of nursing staff.

         6.       Every cost center has its own manager. There are approximately 140 managers at

Emanuel and approximately 500 at all Legacy hospitals.

         7.       From December 26, 2012, to June 13, 2015, Legacy used the L-Time timekeeping

system, which included an exception-based reporting system for meal breaks. When L-Time was

in place, hourly, non-exempt employees clocked in and out at the beginning and end of their

shifts, respectively, but they were not required to clock in and out for meal or rest breaks. The L-

Time system was designed to recognize and give effect to hourly, non-exempt employees’ right

to take a 30-minute unpaid, uninterrupted meal break when working a shift of six hours or

longer. If, for any reason, an employee did not take his full 30-minute meal break on a given day,

Legacy’s systemwide policy required that employee to report the missed meal by entering a code

(the “exception”) in L-Time so that the employee could be paid fully and appropriately.

         8.       Beginning on June 14, 2015, Legacy switched to using the MyTime timekeeping

system. With the MyTime system, hourly, non-exempt employees must clock in and out for meal

breaks using a code designated for meal periods. Just as when the L-Time system was in place,

hourly, non-exempt employees who do not take full 30-minute uninterrupted meal breaks are

paid fully and appropriately.


                                                                            Perkins Coie LLP
3-   DECL. OF EVE LOGSDON IN SUPPORT OF                               1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                              Portland, OR 97209-4128
144995138.2                                                                 Phone: 503.727.2000
                                                                             Fax: 503.727.2222
              Case 3:18-cv-02219-AC       Document 41        Filed 07/23/19     Page 4 of 6




         9.       Legacy’s systemwide policy regarding meal breaks provides that hourly, non-

exempt employees who work shifts of six or more hours in Oregon, or more than five hours in

Washington, must be provided the opportunity to take a 30-minute, unpaid, uninterrupted meal

break. If the employee works 12 or more hours in Washington, or 13 or more hours in Oregon,

the employee must be provided the opportunity to take a second, unpaid, uninterrupted 30-

minute meal break. 1

         10.      Legacy’s systemwide policy regarding rest breaks provides that hourly, non-

exempt employees must be afforded the opportunity to take a 15-minute paid, uninterrupted

break for every segment of four hours (or major part of four hours) worked. Employees are not

required to clock in and out for rest breaks.

         11.      Because of the differences in patient population, level of care, and staffing in each

unit, how meal and rest breaks are managed and made available to nursing staff is a

responsibility that is delegated to the unit’s manager (who may then delegate a portion of that

responsibility to the charge nurse). For instance, some units have patients that have high acuity

levels, which require one-on-one nursing assistance from nurses who have specific credentials.

In those units, managers may arrange, for example, to have a “breaker nurse,” who does not have

a patient load for that shift, but instead is available to provide rest and meal breaks to the nurses

who do have patient loads. Other units may use the “buddy system,” where nurses hand off each

other’s patient loads during their breaks. In still other units, patient appointments are scheduled

in advance, and the manager can ensure that no patient appointments are scheduled during the

lunch hour so that nurses are afforded the opportunity to take meal breaks. Each unit has its own

needs, and the manager of each unit is best suited to decide how meal and rest breaks will be

provided for in his or her unit. In other words, given the specific needs of each unit, the day-to-

         1
         Legacy maintains written systemwide policies regarding wage and hour issues and is
prepared to produce those policies once the parties agree to, and the Court enters, a stipulated
protective order.

                                                                              Perkins Coie LLP
4-   DECL. OF EVE LOGSDON IN SUPPORT OF                                 1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                                Portland, OR 97209-4128
144995138.2                                                                   Phone: 503.727.2000
                                                                               Fax: 503.727.2222
              Case 3:18-cv-02219-AC      Document 41       Filed 07/23/19    Page 5 of 6




day management of meal and rest breaks is decentralized and left to the discretion of individual

unit managers.

         12.      Legacy’s systemwide policy provides that hourly, non-exempt employees are not

permitted to perform work while off-the-clock.

         13.      All unit managers who supervise nursing staff are trained regarding Legacy’s

systemwide meal and rest break policies and regarding Legacy’s prohibition on hourly, non-

exempt employees performing work while off-the-clock. Managers who fail to abide by these

policies are subject to disciplinary action, including demotion or termination.

         14.      Named plaintiff Julianne Hunter’s start date at Randall Children’s Hospital was

March 23, 2009. She was hired as a Critical Care RN in the Pediatric Intensive Care Unit (PICU)

for the night shift. In addition to serving as a PICU Critical Care RN, Hunter was also certified as

an extracorporeal membrane oxygenation (ECMO) specialist. In that role, she sometimes worked

in the Neonatal Intensive Care Unit (NICU) at Randall and the Neurotrauma Intensive Care Unit

(NT-ICU) at Emanuel. Hunter resigned in lieu of termination on April 20, 2016. At that time, her

primary role was still as a Critical Care RN in the PICU, and she secondarily served as an

ECMO Specialist in the PICU, NICU, and NT-ICU, at Randall and Emanuel, respectively.

         15.      Opt-in plaintiff Wallace Hendrickson’s start date at Emanuel during the purported

class and collective action time period was February 14, 2011. He was an Acute Care RN in the

Trauma Recovery and Acute Care Unit. He is no longer a Legacy employee.

         16.      Opt-in plaintiff Melissa Camp was first hired as a Resident RN in Emanuel’s

Versant RN Residency Program in 2014. In 2015, she was promoted to RN Staff Nurse, a role

she held until she resigned at the end of 2016. Camp began working at Emanuel again as an RN

Staff Nurse on July 19, 2017. At all times of her employment at Emanuel, Camp has worked in

the Operating Room (OR) - General Surgery Unit.




                                                                           Perkins Coie LLP
5-   DECL. OF EVE LOGSDON IN SUPPORT OF                              1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                             Portland, OR 97209-4128
144995138.2                                                                Phone: 503.727.2000
                                                                            Fax: 503.727.2222
              Case 3:18-cv-02219-AC     Document 41       Filed 07/23/19     Page 6 of 6




         17.      Opt-in plaintiff David Rohr worked at Emanuel from May 23, 1988 until May 29,

2018. During the purported class and collective action time period, Rohr served as a Critical

Care RN, both as a staff and charge nurse, and as an ECMO Specialist. He worked in the West

Wing Intensive Care Unit (WWICU) and the NT-ICU during those periods.

         18.      Opt-in plaintiff Susan Myers was an RN Staff Nurse in the Emanuel Emergency

Department from April 2005 until her employment was terminated in June 2018.

         I hereby declare that the above statement is true to the best of my knowledge and belief,

and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

         DATED: July 23, 2019

                                                        /s/ Eve Logsdon
                                                      Eve Logsdon




                                                                           Perkins Coie LLP
6-   DECL. OF EVE LOGSDON IN SUPPORT OF                              1120 N.W. Couch Street, 10th Floor
     DEFENDANTS’ MOTION FOR PROTECTIVE ORDER                             Portland, OR 97209-4128
144995138.2                                                                Phone: 503.727.2000
                                                                            Fax: 503.727.2222
